Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) merchandise in chief value of cellulose filaments the same as those passed upon in Abstract 37230 at 60 percent-under paragraph 31; (2) embroidered laces and net trimmings at 75 percent under-paragraph 1430, Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) and Abstract 12555 followed; (3) embroidered veils at 75 percent under paragraph 1430, Pustet v. United States, supra, followed; and (4) hats in chief value of silk at-60 percent under paragraph 1210; and (5) hats and hoods in chief value of cellulose-filaments at 60 percent under paragraph 31, Amberg v. United States (T. D. 46204) followed.